Appeal by the defendant, as limited by her motion, from a sentence of the County Court, Nassau County (Harrington, J.), imposed February 14, 1990, the sentence being a term of 1 to 3 years’ imprisonment and restitution of $3,213, upon her conviction of attempted burglary in the second degree, after a plea of guilty.
Ordered that the appeal is dismissed, and the matter is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
As a condition of the People’s consent to her plea, the defendant expressly waived "all appellate rights, including her right to appeal any excessive sentence”. This waiver should be given effect (see, People v Seaberg, 74 NY2d 1; cf., People v Bray, 154 AD2d 692). Mangano, P. J., Thompson, Bracken, Sullivan and Balletta, JJ., concur.